                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION

M2 Lease Funds, LLC,                                           Case No.: 2:19-cv-818 (JPS)

                                    Plaintiff,
                                                    STIPULATION OF DISMISSAL
v.                                                       WITH PREJUDICE

Philadelphia Indemnity Insurance Company,

                                   Defendant.

       Plaintiff M2 Lease Funds, LLC (“M2”) and Defendant Philadelphia Indemnity Insurance

Company (“PIIC”), by their respective counsel, stipulate that all claims that M2 of PIIC

asserted or could have asserted against each in this action shall be dismissed, with

prejudice, and on the merits, without further costs or attorneys’ fees to either party

pursuant to Fed. R. Civ. P. 41. The parties request that the Court enter the proposed order

submitted with this stipulation.


Dated: July 24, 2019                             /s/ Susan G. Schellinger
                                                 Russell S. Long, WISB#1008602
                                                 Susan G. Schellinger, WISB#1021147
                                                 DAVIS & KUELTHAU, S.C.
                                                 111 East Kilbourn Avenue, Ste. 1400
                                                 Milwaukee, WI 53202
                                                 Tel: (414) 276-0200
                                                 Fax: (414) 276-9369
                                                 Email: rlong@dkattorneys.com
                                                         sschellinger@dkattorneys.com

                                                 (Counsel for Plaintiff M2 Lease Funds,
                                                 LLC)




         Case 2:19-cv-00818-JPS Filed 07/24/19 Page 1 of 2 Document 11
Dated: July 24, 2019                       /s/ Stacy Broman
                                           Stacy A. Broman, WISB#1041686
                                           Erin D. Doran, WISB#1085915
                                           MEAGHER & GEER, P.L.L.P.
                                           33 South Sixth Street, Ste. 4400
                                           Minneapolis, MN 55402
                                           Tel: (612) 338-0661
                                           Fax: (612) 338-8384
                                           Email: sbroman@meagher.com
                                                   edoran@meagher.com

                                           (Counsel for Defendant Philadelphia
                                           Indemnity Insurance Company)
\12932451.1




                                        2
          Case 2:19-cv-00818-JPS Filed 07/24/19 Page 2 of 2 Document 11
